UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 01-1802



ERIC NELSON; LISA NELSON,

                                               Plaintiffs - Appellants,

          versus


SOUTH CAROLINA SUPREME COURT; ERNEST FINNEY,
individually; JEAN HOEFER TOAL, individually;
JAMES E. MOORE, individually; JOHN H. WALLER,
JR., individually; E.C. BURNETT, III, individ-
ually; DISCIPLINARY COUNSEL; HENRY RICHARDSON,
individually; ATTORNEY GENERAL OF THE STATE OF
SOUTH CAROLINA; CHARLES CONDON, individually;
JAMES BOGLE, individually; EMORY SMITH, indi-
vidually; SEVERAL UNKNOWN ATTORNEYS AND/OR
INVESTIGATORS, employed by the South Carolina
Attorney General, individually; ELDON RISHER,

                                                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence. Margaret B. Seymour, District Judge.
(CA-99-2015-4-24)


Submitted:   October 4, 2001                 Decided:   October 11, 2001


Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Eric Nelson, Lisa Nelson, Appellants Pro Se.      Stephen Peterson
Groves, Sr., John Hamilton Smith, YOUNG, CLEMENT, RIVERS & TISDALE,
Charleston, South Carolina; Richard Mark Gergel, David Eliot
Rothstein, GERGEL, NICKLES & SOLOMON, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellants appeal the district court’s order denying relief on

their 42 U.S.C.A. § 1983 (West Supp. 2001) complaint.      We have

reviewed the record and the district court’s opinion accepting the

magistrate judge’s recommendation and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Nelson v. South Carolina Supreme Court, No. CA-99-2015-4-24 (D.S.C.

May 14, 2001).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2